Head, Justice.
The only assignment of error in the present .case is on an order overruling the demurrers of the petitioners to the answer of the defendants. It does not appear that there has been any final judgment in the cause in the trial court. The writ of error is, therefore, prematurely brought to this court, and must be dismissed. Tallent v. Lowry, 177 Ga. 752 (171 S. E. 299); Frankel v. Miami Butterine Co., 185 Ga. 284 (2) (194 S. E. 503); Darden v. Roberts, 193 Ga. 637 (19 S. E. 2d 270); Rivers v. Hollingsworth, 196 Ga. 708 (27 S. E. 2d 330); Sitton v. Evans, 205 Ga. 152 (52 S. E. 2d 599).

Writ of error dismissed.


All the Justices concur.